THE STATE OF SOUTH CAROLINA
                          In The Supreme Court

               In the Matter of Melisa White Gay, Respondent

               Appellate Case No. 2019-000635


                                 Opinion No. 27899
                     Submitted June 11, 2019 – Filed July 3, 2019


                             DEFINITE SUSPENSION


               John S. Nichols, Disciplinary Counsel, and Ericka
               McCants Williams, Senior Assistant Disciplinary
               Counsel, both of Columbia, for the Office of Disciplinary
               Counsel.

               Barbara Marie Seymour, of Clawson & Staubes, LLC, of
               Columbia, for Petitioner.



PER CURIAM: In this attorney disciplinary matter, Respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (the Agreement) pursuant to Rule 21, RLDE, Rule 413, SCACR. In the
Agreement, Respondent admits misconduct and consents to the imposition of a
definite suspension for six months. Respondent also requests the definite
suspension be made retroactive to the date of her interim suspension: March 21,
2018.1 We accept the Agreement and suspend respondent from the practice of law
in this state for six months, retroactive to the date of her interim suspension. The
facts, as set forth in the Agreement, are as follows.




1
    In re Gay, 422 S.C. 386, 812 S.E.2d 207 (2018).
                                      Facts

On February 27, 2019, Respondent entered a plea of no contest to the charge of
unlawful communication in violation of S.C. Code Ann. § 16-17-430(A)(1) (2015).
The facts of the plea indicated that, on December 13, 2017, Respondent willfully
and unlawfully conveyed "an immoral message while in a telephonic
communication with an individual." Specifically, while meeting with one of her
criminal clients who was in custody related to a narcotics trafficking case,
Respondent instructed the client's girlfriend to remove United States currency and
paperwork from the bathroom of the client's home and take the currency and
paperwork to an associate of the client. Respondent was sentenced to one day in
jail with credit for one day served.

                                       Law

Respondent admits that by her conduct she violated the following provisions of the
Rules of Professional Conduct, Rule 407, SCACR: Rule 8.4(a) (violating the Rules
of Professional Conduct); Rule 8.4(b) (committing a criminal act that reflects
adversely on the lawyer's honesty, truthworthiness, or fitness as a lawyer); Rule
8.4(d) (engaging in conduct involving dishonesty, fraud, deceit, or
misrepresentation), and Rule 8.4(e) (engaging in conduct prejudicial to the
administration of justice).

Respondent further admits her conduct constitutes grounds for discipline under
Rule 7(a)(1), RLDE (violating the Rules of Professional Conduct) and Rule
7(a)(5), RLDE (engaging in conduct tending to pollute the administration of justice
or bringing the courts or the legal profession into disrepute), Rule 413, SCACR.

                                   Conclusion

We find Respondent's misconduct warrants a definite suspension from the practice
of law in this state for six months, retroactive to March 21, 2018, the date of
Respondent's interim suspension. Accordingly, we accept the Agreement and
suspend Respondent for a period of six months, retroactive to her earlier interim
suspension. Within thirty (30) days of the date of this opinion, Respondent shall
pay the costs incurred in the investigation and prosecution of this matter by ODC
and the Commission on Lawyer Conduct in full or enter into a reasonable payment
plan with the Commission for payment of the costs incurred. Prior to seeking
reinstatement, Respondent must demonstrate her compliance with Rule 32, RLDE,
Rule 413, SCACR, including completion of Legal Ethics and Practice Program
Ethics School within the preceding year.


DEFINITE SUSPENSION.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.